Fourth Court of Appeals
                                San Antonio, Texas
                                    December 19, 2018

                                    No. 04-18-00734-CR

                                 Brandy Darlene AIELLO,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR1259W
                       Honorable Lori I. Valenzuela, Judge Presiding

                                          ORDER

     In accordance with this court’s opinion issued this date, this appeal is DISMISSED FOR
LACK OF JURISDICTION.

       It is so ORDERED on December 19, 2018.


                                              _____________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court